Citation Nr: 1215530	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-16 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.  In pertinent part, entitlement to service connection for hypertension was denied.  

The Veteran testified before a local RO Decision Review Officer at a hearing conducted in March 2009.  A copy of the hearing transcript is of record.

The Board observes that the Veteran also previously perfected an appeal as to a service connection claim for coronary artery disease as secondary to the service-connected diabetes mellitus Type II.  This issue arose from the July 2007 RO rating decision.  Review of "Virtual VA" (a paperless claims processing system) shows that the RO, by means of a rating decision dated in September 2011, granted service connection for coronary artery disease.  In so doing, an effective date of August 31, 2010, was assigned.  Review of a letter included within the Veteran's claims folder, dated in September 2011, and from his accredited representative, shows that it was argued that an earlier effective date should be assigned for the service-connected coronary artery disease.  Review of Virtual VA shows that this was accomplished, with an effective date of July 31, 2006, being assigned.  See January 2012 RO rating decision.  As this represents a full grant of the benefits sought concerning the matter of service connection for coronary artery disease, this issue is no longer before the Board for appellate adjudication.  


FINDING OF FACT

In September 2011, prior to promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal was requested as to the matter of entitlement to service connection for hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant concerning the claim seeking service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  The Board was notified of the Veteran's desire, concerning his claim perfected for appeal seeking entitlement to service connection for hypertension, to withdraw his appeal in September 2011.  See letter from Veteran's accredited representative.  Hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue concerning entitlement to service connection for hypertension is dismissed. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


